DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed February 1, 2020 have been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 9, 28-30 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over US patent application 20160164816 granted to Bhagwan et al and further in view of US patent application granted to 20030126463.
Regarding claim 1, Bhagwan disclose a method for communicating self-destructive messages from a sender to a recipient (see Abstract). Bhagwan’s method discloses a server receiving the email message with an interval (Time-To-Live restrictions) (see paragraphs [0089]-[0095] and Figure 4, elements 402, 404, 406) and the server transmit the message with the display interval toward the second user device (see paragraphs [0096]-[0106] and Figure 4, elements 410, 418, 420). Bhagwan’s method shows the second user device is configured to destruct the message on expiry of the message display interval when the second user has read the message on the second user interface (see paragraphs [0107]-[0111] and Figure 4, element 414). Bhagwan’s further provides an example where a sender is required to provide social security (a low-level security) information to a recipient (see paragraph [0082]). 
Bhagwan fails to specifically teach render indicia identifying a plurality of message categories on a first user interface of a first user device for the first user, wherein each message category corresponds to a respective security level required to be established for the message and authenticate a request of the second user to access the message.   
In an analogous art, Sistla discloses a method where a sender renders indicia identifying a plurality of message categories (menu options) on a first user interface of a first user device for the first user, wherein each message category corresponds to a respective security level required to be established for the message (see paragraphs 

Regarding claim 2, Bhagwan, as modified discloses everything claimed as applied above (see claim 1), further discloses wherein the plurality of message categories includes a highly sensitive message, a medium level sensitive message, a low-level sensitive message and a normal message.” see paragraphs [0026]-[0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sistla’s method for confidentiality of electronic mail with Bhagwan’s method for self-destructing messages. One of ordinary skill in the art would have been motivated to combine the two in order to prevent security breaches when confidential emails are distributed through a public network (see Sistla, paragraph [0004]).

Regarding claim 3, Bhagwan, as modified discloses everything claimed as applied above (see claim 2), further discloses wherein the at least one processor circuit is further programmed to transmit the message from the first user device to the server or from the server to the second user device using: a first security protocol when the at 

Regarding claim 9, Bhagwan, as modified discloses everything claimed as applied above (see claim 1), further discloses wherein the first user interface is configured to receive a server store time indicating a time interval for storing the message at the server until another user reads the message, and further wherein the message is destroyed if the message is not read within the server store time.” see paragraph [0104].

Regarding claim 28, Bhagwan disclose a method for generating a self-destructive message (see Abstract). Bhagwan’s method discloses receiving a request from a first user for a second user on a first user interface to create a message; the message corresponds to a self-destructive message category; receiving at least one timing related input from the first user corresponding to the message, wherein the at least one 
Bhagwan fails to specifically teach render indicia identifying a plurality of categories on the first user interface, wherein each category of the plurality of categories corresponds to a respective security level required to be established for the message until the message is read by another user on a second user interface, and further wherein at least one category from the plurality of categories corresponds to a self-destructive message category and receive an input from the first user regarding a selection of the at least one category from the plurality of categories for the message.   
In an analogous art, Sistla discloses a method where a sender render indicia identifying a plurality of categories on the first user interface, wherein each category of the plurality of categories corresponds to a respective security level required to be  and receive an input from the first user regarding a selection of the at least one category from the plurality of categories for the message (see paragraphs [0026]-[0027]) and authenticate a request of the second user to access the message (see paragraph [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sistla’s method for confidentiality of electronic mail with Bhagwan’s method for self-destructing messages. One of ordinary skill in the art would have been motivated to combine the two in order to prevent security breaches when confidential emails are distributed through a public network (see Sistla, paragraph [0004]).

Regarding claim 29, Bhagwan, as modified discloses everything claimed as applied above (see claim 28), further discloses render a list of other users or a group of users on the first user interface; receive a selection of at least one another user from the list for sending the message; and transmit information to the server to communicate the message to the second user and another user.” see paragraph [0003] (. . . communicating with large groups of people . . .).

Regarding claim 30, Bhagwan, as modified discloses everything claimed as applied above (see claim 28), further discloses wherein the at least one processor circuit is further programmed to: authenticate the first user and the second user prior to communicating the message there between.” see paragraph [0015]. It would have been 

Regarding claim 40, Bhagwan disclose a method for communicating a self-destructive message (see Abstract). Bhagwan’s method discloses receive a self-destructive message, wherein the self-destructive message includes subject matter identification information and timing information, said timing information corresponding to an amount of time after which the self-destructive message deletes and transmit the self-destructive message to another user device in accordance with the security protocol (see paragraphs [0089]-[0095] and Figure 4, elements 402, 404, 406) and the server transmit the message with the display interval toward the second user device (see paragraphs [0096]-[0106] and Figure 4, elements 410, 418, 420). Bhagwan’s method shows the second user device is configured to destruct the message on expiry of the message display interval when the second user has read the message on the second user interface (see paragraphs [0107]-[0111] and Figure 4, element 414). Bhagwan’s further provides an example where a sender is required to provide social security (a low-level security) information to a recipient (see paragraph [0082]). 
Bhagwan fails to specifically teach analyze the subject matter identification information to determine whether the message relates to one of a plurality of predefined 
In an analogous art, Sistla discloses a method where a sender analyze the subject matter identification information to determine whether the message relates to one of a plurality of predefined subject matter categories, wherein the plurality of predefined subject matter categories includes at least one sensitivity-based category; and apply a security protocol to the message corresponding to the at least one sensitivity-based category, said security protocol affecting the manner in which the message is transmitted (see paragraphs [0026]-[0034]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sistla’s method for confidentiality of electronic mail with Bhagwan’s method for self-destructing messages. One of ordinary skill in the art would have been motivated to combine the two in order to prevent security breaches when confidential emails are distributed through a public network (see Sistla, paragraph [0004]).

Regarding claim 41, Bhagwan, as modified discloses everything claimed as applied above (see claim 40), further discloses wherein the at least one processor circuit is further programmed to communicate said self-destructive message using: (i) a first security protocol when the message corresponds to a first sensitivity based category, (ii) a second security protocol different from the first security protocol when the message corresponds to a second sensitivity based category, and (iii) a third 

Regarding claim 42, Bhagwan, as modified discloses everything claimed as applied above (see claim 40), further discloses wherein the timing information further includes a server store time indicating a time interval for storing the message at the server until another user reads the message, and further wherein the at least one processor circuit is further programmed to destroy the message if the message is not read within the server store time.” see paragraph [0104].

Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

With respect to claim 5, the cited prior art fails to specifically teach the computer-implemented method of Claim 4, wherein the at least one processor circuit is further programmed to: receive authentication related information from the first user or the second user from another computing device; and determine a presence of a suspicious activity based on the authentication related information and the current geographic co-ordinates of the first user or the second user, wherein the presence of suspicious activity indicates a presence of an intruder as the first user or the second user.
With respect to claim 6, the cited prior art fails to specifically teach the computer-implemented method of Claim 2, wherein the at least one processor circuit is further programmed to: provide instructions to the first user device to cipher the message using a triple data encryption algorithm (TDES) before transmitting the message to the server, when the at least one message category corresponds to the low-level sensitive message; and provide instructions to the second user device to decipher the message 
With respect to claim 7, the cited prior art fails to specifically teach the computer-implemented method of Claim 2, wherein the at least one processor circuit is further programmed to: provide instructions to the first user device to cipher the message using an advanced encryption standard (AES) before transmitting the message to the server, when the at least one message category corresponds to the medium level sensitive message; provide instructions to the second user device to decipher the message using the advanced encryption standard (AES) upon receiving the message from the server.
With respect to claim 8, the cited prior art fails to specifically teach the computer-implemented method of Claim 2, wherein the at least one processor circuit is further programmed to: provide instructions to the first user device to cipher the message using at least Diffie Heilman keys before transmitting the message to the server, when the at least one message category corresponds to the highly sensitive message; and provide instructions to the second user device to decipher the message using the Diffie Heilman keys upon receiving the message from the server.
With respect to claim 31, the cited prior art fails to specifically teach the computer-implemented method of Claim 28, wherein the at least one processor circuit is further programmed to: render a plurality of colored areas representing the respective plurality of categories on the first user interface, wherein first colored area has a first color which is different from a second color of the second colored area.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437